Citation Nr: 0420355	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  02-10 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to an increased rating greater than 10 
percent for service-connected bilateral hearing loss.

3.  Entitlement an initial (compensable) rating for service-
connected tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1950 
to July 1952, and from April 1968 to March 1971.  
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim seeking 
entitlement to service connection for hypertension.  In the 
November 2001 rating decision, the RO granted service 
connection for tinea pedis, and assigned a non-compensable 
rating, effective February 6, 2001.  In the November 2001 
rating decision, the RO also increased evaluation of the 
veteran's service-connected bilateral hearing loss to 10 
percent disabling, effective February 6, 2001.

The issue of entitlement to service connection for 
hypertension, and issue of entitlement to an initial 
(compensable) rating for service-connected tinea pedis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In May 1975, the RO denied the veteran's claim of 
entitlement to service connection for hypertension.  

2.  Evidence submitted subsequent to the May 1975 RO decision 
bears directly  
and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran had puretone thresholds at 30 decibels or 
less at 1000 Hertz frequency and 70 decibels or more at 2000 
Hertz frequency, for each ear.  

4.  Application of the puretone average and speech 
discrimination scores from the veteran's June 2001 VA 
audiology evaluation to Table VI in the Rating Schedule 
results in the designation of "III" for the right ear and 
"II" for the left ear.

5.  Application of the puretone average scores from the 
veteran's June 2001 VA audiology evaluation to Table VIA in 
the Rating Schedule results in the designation of "V" for the 
right ear and "V" for the left ear.  When applying the next 
higher Roman numeral "VI" for each ear to Table VII, the 
resulting percentage evaluation for hearing impairment is 30 
percent.
 

CONCLUSIONS OF LAW

1.  The RO's May 1975 decision which denied the veteran's 
claim of service connection for hypertension is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302 (2003).
 
2.  Since the RO's May 1975 decision, new and material 
evidence sufficient to reopen the veteran's claim of service 
connection for hypertension, has been submitted; claim 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).

3.  The criteria for entitlement to an increased rating of 30 
percent, and no more, for bilateral hearing loss have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2003).









REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background Facts

The veteran's September 1949 enlistment examination indicated 
a right ear score of 15/15 and left ear score of 15/15, 
whispered and spoken voice test.  Sitting blood pressure was 
128/68.  According to the report of medical history at the 
time, the veteran did not ever have or presently have severe 
ear trouble, shortness of breath, pain or pressure in his 
chest, or high blood pressure.  An August 1950 medical exam 
revealed a sitting blood pressure of 130/84.  A November 1950 
medical exam indicated a sitting blood pressure of 124/58. 

The veteran's July 1952 discharge examination revealed 
clinically normal ears, lungs and chest, heart and vascular 
system.  A chest X-ray taken was negative.   December 1952 
medical exam results were the same as the July 1952 results.  
According to both the July 1952 and December 1952 report of 
medical history, the veteran did not ever have or presently 
have severe ear trouble, shortness of breath, pain or 
pressure in his chest, or high blood pressure.

The veteran's February 1959 medical exam indicated clinically 
normal ears, lungs and chest, heart and vascular system.  
According to a February 1960 report of medical history, the 
veteran had experienced ear trouble, but did not ever have or 
presently have shortness of breath, pain or pressure in his 
chest, or high blood pressure.  In February 1962, the veteran 
reported chest pain.  Physical examination at the time was 
negative.  The examiner indicated that it was a probable 
muscle spasm.  

The veteran's March 1963 medical exam indicated clinically 
normal ears, lungs and chest, heart and vascular system.  His 
sitting blood pressure was 122/78.  According to the report 
of medical history at the time, the veteran had experienced 
ear trouble, but did not ever have or presently have 
shortness of breath, pain or pressure in his chest, or high 
blood pressure.



The veteran's September 1967 medical exam indicated 
clinically normal ears, lungs and chest, heart and vascular 
system.  According to the report of medical history at the 
time, the veteran had experienced ear trouble, but did not 
ever have or presently have shortness of breath, pain or 
pressure in his chest, or high blood pressure.  In April 
1970, the veteran reported a three to four day history of 
pain across the anterior chest.  

The veteran's October 1970 retirement exam indicated 
clinically normal ears, lungs and chest, heart and vascular 
system.  The chest X-ray taken was normal.  According to the 
report of medical history at the time, the veteran had 
experienced ear trouble, pain or pressure in his chest, 
palpitation or pounding hear, but did not ever have or 
presently have shortness of breath or high blood pressure.  
An October 1970 service record indicated an abnormal 
electrocardiogram (EKG) because of a variable pulse rate 
interval and one degree atrioventricular (AV) block.  The 
veteran was referred for clinical evaluation.  A November 
1970 cardiology report indicated a blood pressure reading of 
140/70.  His lungs were clear.    

A May 1970 medical profile record indicated that the veteran 
had moderate sensorineural hearing loss, bilaterally.  An 
October 1970 service treatment record indicated that the 
veteran was diagnosed with bilateral sensorineural hearing 
loss.

In February 1975, the veteran filed a claim seeking service 
connection for hearing loss and high blood pressure. 

The veteran received a VA examination in April 1975.  He 
received a special cardiovascular examination.  Under medical 
history, the examiner reviewed the veteran's October 1970 
retirement examination.  This retirement exam indicated 
normal cardiovascular findings and a negative chest X-ray.  
The examiner at the October 1970 exam indicated a diagnosis 
of functional heart murmur, and normal cardiovascular 
examination.  



According to the April 1975 exam report, there was no 
diagnosis of arterial hypertension made at the October 1970 
retirement exam, although the veteran stated that arterial 
hypertension was found at the exam.  The VA examiner noted 
that treatment for hypertension was not started until 1973.  
It was noted that the veteran used to smoke one-third of a 
package of cigarettes per day for about 25 years.  He quit 
smoking entirely in 1972.  Physical examination revealed that 
the lateral cervical veins were not distended.  There were no 
undue pulsations of the carotid arteries.  The veteran had no 
dyspnea, tachypnea, hypernea or orthopnea.  The chest 
contours and expansions were normal.  There was no 
cardiomegaly.  Cardiac rhythm was regular.  There were no 
premature beats or pulse deficits.  There were no murmurs or 
thrills.  There was no third heart or fourth heart sounds.  
Blood pressure readings in the left arm were 120/76, 125/76, 
and 118/80.  Blood pressure readings in the right arm were 
124/78, 114/78, and 124/80.  The diagnosis was history of 
previous arterial hypertension only.  Current status was 
normotension (not on antihypertensive medication or on low-
sodium diet).  No organic heart disease was found at the 
examination, asymptomatic.    

According to an April 1975 EKG record, the veteran had sinus 
arrhythmia, mild. The examiner noted that the reading was 
probably within normal limits, despite minor abnormalities.  
The record noted a clinical impression of hypertension.  A 
chest X-ray taken in April 1975 was negative.  The heart and 
aorta were normal.     

An April 1975 hearing examination report indicated bilateral 
high frequency hearing loss.

In May 1975, service connection was granted for bilateral 
high frequency hearing loss, and a non-compensable evaluation 
was assigned, effective February 6, 1975.  Service connection 
for hypertension was denied.

VA progress notes from September 1983 indicated that the 
veteran was being treated for mild hypertension.  In April 
1985, the veteran was assessed with having orthostatic 
hypotension.  In October 1986, the veteran continued to be 
treated for hypertension.  The veteran continued treatment 
regularly for hypertension in February 1988, April 1989, and 
from August 1992 through July 1996.  VA outpatient records 
from August 1997 to November 2000 indicated that the veteran 
was being treated on a regular basis for hypertension.   

In February 2001, the veteran filed a claim for an increased 
rating for his service-connected bilateral hearing loss.  He 
also sought to reopen his claim of service connection for 
hypertension.  He indicated that he had suffered periods of 
shortness of breath, feeling faint and lightheaded during 
service, but he did nothing about these symptoms.  He stated 
that he was diagnosed with high blood pressure after 
retirement from service, and that he had no history of high 
blood pressure prior to entering service.

In May 2001, VA progress notes indicated that the veteran 
continued receiving treatment for hypertension.  His 
hypertension was noted as being stable.  In June 2001, the 
veteran received a VA audiological exam.  The veteran stated 
that he had noticed increased hearing loss over the past 
several years, and he first noticed hearing loss after noise 
exposure in Vietnam where he was exposed to the loud noise of 
automatic weapons, explosions and artillery fire.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:

  
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
25
25
75
75
75
LEFT
30
30
75
75
80
 
Speech discrimination scores were 90 percent in the right 
ear, and 92 percent in the left ear.  Average decibel loss 
was 63 in the right ear, and 65 in the left ear.  The VA 
examiner's diagnosis was bilateral, mild to severe 
sensorineural hearing loss about 1000Hz with good word 
recognition ability. 

According to his substantive appeal filed August 2002, the 
veteran claims that there was evidence of record that clearly 
indicated a decrease in his ability to hear.  Also, he 
reiterated that he did not have hypertension prior to 
entering service, and that the only documented evidence of 
hypertension was during his military service and following 
his release from service.  
Analysis

I.	Notification of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the August 2002 Statement of 
the Case.  In this document, the RO also provided notice of 
what evidence it had considered.    
 
To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  
In both May 2001 and August 2001, the RO sent the veteran a 
letter providing the notices required under VCAA.  The RO 
specified the information and evidence needed to reopen a 
previously denied claim, and specifically defined what 
constitutes "new and material" evidence.  The RO explained 
how to substantiate a claim for service connection, with 
specific references to the need to provide medical evidence 
showing that the veteran had a current disability that began 
in service, and to provide medical evidence connecting the 
current disability to military service.  The RO also 
specified the information needed to establish an increased 
ratings claim, with specific reference to the need to provide 
evidence that the service-connected disability has worsened.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).
In the letters dated May 2001 and August 2001, it was 
explained to the veteran what portion of the evidence and 
information would be obtained by VA, noting, for example, 
that VA would attempt to obtain such things as medical 
records, employment records, and records from other Federal 
agencies.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  With regard 
to the claimant's responsibilities in the development of the 
claim, the letters of May 2001 and August 2001 explained that 
the claimant needed to provide VA with new and material 
evidence (in reference to the service connection claim for 
hypertension) and provide evidence that the service-connected 
disability has become worse (in reference to the increased 
rating claim for bilateral hearing loss).  The letters 
referenced possible supporting information such as copies of 
treatment records, and statements by physicians who treated 
the veteran, and lay statements describing current symptoms.  
The name and address of the person or agency who had records 
and the approximate time frame covered by the records were 
items also noted as information needed from the claimant.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  
While the RO's request was not stated in the exact wording 
above, the RO informed the veteran that any evidence in his 
possession -- in the form of private or VA medical evidence 
showing current symptoms, physician statements who treated 
you or lay statements describing current symptoms, all of 
which pertain to the claims - should be provided to VA for 
consideration for the condition claimed.  The August 2001 
letter also asked the veteran to tell VA about any additional 
information or evidence that you wanted VA to try to get for 
you.  

Thus, the letters of May 2001 and August 2001, as well as 
several other documents sent to the claimant during the 
course of the development of the claims, provided notices as 
required under the provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In the instant case, the record reflects that VCAA letters 
were sent in May 2001 and August 2001.  The letters told the 
veteran what evidence was needed to substantiate both a claim 
for service connection and claim for an increased rating, and 
also how to reopen a previously denied claim.  The veteran 
has been made aware of how VA would assist him in obtaining 
evidence and information.  He has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  After the RO issued the VCAA letters, it is noted 
that the veteran actively participated in the development of 
his claims.  For example, the veteran submitted his NOD in 
January 2002 and substantive appeal in August 2002, submitted 
additional medical records, and was given additional VA 
medical treatment and a VA examination in June 2001.  In view 
of the development that has been undertaken in this claims, 
further development is not needed to comply with VCAA.

II.	Whether new and material evidence has been 
presented to reopen a claim of entitlement 
to service connection for hypertension.

A determination on whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim of service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003). 




Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  
 
The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  In this 
case, the amended definition of new and material evidence 
does not apply to the veteran's claim, which was received at 
the RO in February 2001.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).
 
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).
 
In May 1975, the RO issued a decision that denied the 
veteran's claim of service connection for hypertension.  
Under applicable law and VA regulations, that decision is 
final, and the veteran's claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302 (2003).
 
It is determined that the veteran has submitted new and 
material evidence since the May 1975 decision, in order to 
reopen his claim.  The May 1975 rating decision denying 
service connection for hypertension was based on results of 
the April 1975 VA examination, where the veteran was 
diagnosed with a history of previous arterial hypertension 
only and a current status of normotension.  

Since the May 1975 decision, various VA treatment records and 
progress notes were submitted documenting the veteran's 
treatment for hypertension.  VA progress notes from September 
1983 indicated that the veteran was being treated for mild 
hypertension.  In October 1986, VA progress notes indicated 
that the veteran continued to be treated for hypertension.  
In fact, VA medical records submitted show that the veteran 
was treated for hypertension in March 1988, April 1989, and 
August 1992. VA outpatient records from August 1997 and 
November 2000 also indicated that the veteran was being 
treated on a regular basis for hypertension.   

The various treatment records, covering the period between 
September 1983 up to November 2000, are not cumulative and 
redundant.  Since the above evidence suggests that there may 
be a link between the veteran's current hypertension and a 
disease or injury sustained while in service, the newly 
received evidence is of such significance that that it must 
be considered in order to fairly decide the merits of the 
claim.  Thus, it is material to the veteran's claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.  

III.	Entitlement to an increased rating greater 
than 10 percent for service-connected 
bilateral hearing loss.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.
See 38 C.F.R. § 4.7 (2003).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, the veteran was granted service connection for 
bilateral hearing loss, and assigned a non-compensable 
rating, effective February 6, 1975.  In November 2001, 
evaluation of his bilateral hearing loss was increased to 10 
percent disabling, effective February 6, 2001.  The veteran 
is currently assigned a 10 percent evaluation under 
Diagnostic Code 6100.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of hearing loss range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000, and 4000 cycles 
per second. See 38 C.F.R. § 4.85(a) and (d).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level 
"I", for essentially normal acuity, through level "XI", for 
profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100.  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo- Escobar v. West, 12 
Vet.App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1992).

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear.  The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

At the veteran's VA audiological evaluation in June 2001, the 
veteran had four-frequency averages for the right ear and 
left ear of 63 dB and 65 dB, respectively.  Speech audiometry 
revealed speech recognition ability of 90 percent for the 
right ear and 92 percent in the left ear.  Application of 
these scores to Table VI results in a designation of "III" 
for the right ear and "II" for the left ear.  When these 
designations of impaired efficiency are applied to table VII, 
the percentage evaluation for hearing impairment is zero 
percent, i.e., noncompensable, under Diagnostic Code 6100.  

In this case, however, 38 C.F.R. § 4.86(b) is applicable 
because the veteran has an exceptional pattern of hearing 
impairment.  The results from the veteran's June 2001 VA exam 
show that the veteran's puretone threshold for the right ear 
was 25 dB at 1000 Hertz and 75 dB at 2000 Hertz, and his 
puretone threshold for the left ear was 30 dB at 1000 Hertz 
and 75 dB at 2000 Hertz.  Application of the veteran's June 
2001 scores to Table VIa results in a designation of "V" for 
the right ear and "V" for the left ear.  In comparison to the 
Table VI scores above, the Table VIa scores represent a 
higher Roman numeral designation for hearing impairment and, 
therefore, will be used in this case.  Under 38 C.F.R. 
§ 4.86(b), then, the designation of "V" for the right ear and 
"V" for the left ear are to be elevated to the next higher 
Roman numeral.  The next higher designations are "VI" for 
the right ear and "VI" for the left ear.

When these designations of impaired efficiency are applied to 
Table VII, the percentage evaluation for hearing impairment 
is 30 percent.  38 C.F.R. § 4.85.
  
It is noted that the veteran did not have puretone thresholds 
of 55 dB's or more at each of the 1000, 2000, 3000, and 4000 
Hertz frequencies.  Accordingly, an evaluation is not proper 
under Table VI (a) pursuant to 38 C.F.R. § 4.86 (a).    

Therefore, based on the evidence of record, the Board 
concludes that an increase to a 30 percent rating for the 
veteran's service-connected bilateral hearing loss is 
warranted. 

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991). Specifically, the RO 
ordered a VA examination to determine the extent of the 
veteran's bilateral hearing loss.  The record is complete 
with records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.

	
ORDER

1.  New and material evidence has been presented to reopen 
the veteran's claim of entitlement to service connection for 
hypertension.

2.  Entitlement to an increased rating of 30 percent, and no 
more, for 
service-connected bilateral hearing loss, is granted.




REMAND

?	This appeal is remanded for the RO to verify the 
veteran's complete  dates of service, and to schedule 
both cardiovascular and dermatology examinations for 
the veteran.

The veteran's service dates from September 1950 to July 1952, 
and from April 1968 to March 1971 have been verified, but 
service dates from July 1952 to April 1968 have not been 
verified.  The RO shall verify the veteran's complete service 
dates.

Furthermore, the RO's May 1975 denial of the veteran's claim 
seeking service connection for hypertension was based on the 
veteran's April 1975 VA examination showing normotension.  
Treatment records from 1983, however, refer to the veteran's 
hypertension.  As stated above, because these treatment 
records suggest that there may be a link between the 
veteran's current hypertension and a disease or injury 
sustained while in service, the RO shall arrange for a VA 
examiner to examine the veteran and comment on whether any 
current hypertension is related to service.  

Furthermore, in August 2002, there was a change in the law 
regarding the veteran's claim for entitlement to an initial 
(compensable) rating for service-connected tinea pedis.  
Specifically, the VA schedule for rating disabilities 
regarding the skin (Diagnostic Code Series 7800, including 
Diagnostic Code 7813) was revised, effective August 30, 2002.  
38 C.F.R. Part 4, Schedule for Rating Disabilities.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 
38 C.F.R. Part 4 (2002).  However, the Board will consider 
only those factors contained wholly in the rating criteria.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

In this case, the most recent August 2001 VA orthopedic 
examination does not discuss its results in terms of the 
revised diagnostic code ratings criteria of the skin.  
Therefore, the veteran should be given a new VA examination.  
This exam will aid the Board in making an informed decision, 
wholly based on the revised diagnostic code ratings criteria 
for the skin, referenced above.

Accordingly, the case is REMANDED for the actions listed 
below:  

1.  The veteran's dates of service have 
been verified from September 1950 to July 
1952, and from April 1968 to March 1971.  
However, dates of service from July 1952 
to April 1968 have not been verified.  The 
RO shall verify the veteran's complete 
dates of service.

2.  The veteran should be scheduled for a 
VA cardiovascular examination.  The 
claims folder and a copy of this REMAND 
should be made available to the examiner 
in conjunction with the examination.  The 
veteran should be examined to determine 
the nature and etiology of the veteran's 
hypertension that might be present.  

The examiner's report must include 
answers to the following questions:

	a.  Does the veteran have 
hypertension?

b.  If the answer to item (a) is 
yes, the examiner should state a 
medical opinion, based on the entire 
record, as to the time of onset of 
the first clinical manifestations of 
hypertension.  

c.  If the answer to item (a) is 
yes, the examiner should state a 
medical opinion, based on the entire 
record, whether it is at least as 
likely as not that the hypertension 
is the result of any disease or 
injury the veteran had during 
service.

3.  The veteran should be scheduled for a 
VA dermatology examination for his feet.  
The claims folder and a copy of this 
REMAND should be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
severity of his foot condition.  

The examiner's report must include 
answers to the following questions:

a.	Does the veteran have 
dermatophytosis of the
feet, or tinea pedis?  

b.	If the answer to item (a) is yes, 
how much of 
the entire body does the disorder 
affect?  (please specify in terms of 
a percentage - for example, the 
disorder affects "5 percent of the 
entire body.")

c.  If the answer to item (a) is 
yes, how much of the exposed areas 
does the disorder affect? (please 
specify in terms of a percentage - 
for example, the disorder affects 
"5 percent of the affected area.") 

d.  If the answer to item (a) is 
yes, has no more than topical 
therapy been required during the 
past 12-month period?

e.  If the answer to item (a) is 
yes, has intermittent systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs been 
required for a total duration of 
less than six weeks during the past 
12-month period?

f.  If the answer to item (a) is 
yes, has systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs been 
required for a total duration of six 
weeks or more, but not constantly, 
during the past 12-month period?

g.  If the answer to item (a) is 
yes, has constant or near-constant 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs been 
required during the past 12-month 
period?

h.  If the answer to item (a) is 
yes, is there slight, if any, 
exfoliation, exudation or itching, 
if on a nonexposed surface or small 
area?

i.  If the answer to item (a) is 
yes, is there  exfoliation, 
exudation or itching, if involving 
an exposed surface or extensive 
area?

j.  If the answer to item (a) is 
yes, is there exudation or itching 
constant, extensive lesions, or 
marked disfigurement?




k.	If the answer to item (a) is yes, 
is there
ulceration or extensive exfoliation 
or crusting, and systemic or nervous 
manifestations, or is the disorder 
exceptionally repugnant?  

All appropriate testing should be 
completed.  A complete rationale for any 
opinion must be provided.  If it is not 
feasible to answer any of the above 
listed questions, this should be so 
stated. 

4.  The RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for hypertension, and claim of 
entitlement to an initial (compensable) 
rating for service-connected tinea pedis.  
In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to service 
connection for hypertension and 
entitlement to an initial (compensable) 
rating for service-connected tinea pedis, 
which includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran must 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



